Citation Nr: 1214741	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for a right knee disability.  

The Veteran testified at a November 2011 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran submitted additional statements after this claim was last adjudicated by the RO in a January 2010 statement of the case (SOC), and waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Therefore, the Board may proceed with appellate review.  

The Board notes that in a November 2008 statement, the Veteran stated that there was no mention in the October 2008 rating decision of his exposure to asbestos.  Further, in a November 2011 statement, the Veteran mentioned problems of his feet, both knees, and back.  He also stated that he suffered from sleep apnea and had been exposed to asbestos during service.  The Board finds that these statements raise claims of entitlement to service connection for disabilities of the left knee, the bilateral feet, and back, as well as sleep apnea and a disability resulting from asbestos exposure.  These claims have not been adjudicated by AOJ.  Therefore, the Board does not have jurisdiction over them, and they referred to the AOJ for appropriate action.  




FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's current right knee disability is related to right knee pain or a right knee injury which allegedly occurred during active military service. 


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a May 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have also been obtained to the extent possible.  In this regard, two requests for records from the offices of Dr. R.K. and Dr. V.A. were sent in July 2008 and August 2008 based on authorized release forms submitted by the Veteran.  VA did not receive a response from these doctors and the Veteran was notified of VA's inability to obtain these records in an August 2008 letter.  The Board also notes that, at the November 2011 hearing, the Veteran identified outpatient treatment for his right knee at Gorgas Hospital in Panama City, Panama and at the hospital at Howard Air Force Base.  Service treatment records reflecting treatment at Gorgas Hospital and outpatient treatment at Howard Air Force base are in the file.  The Veteran denied being treated as an inpatient for his right knee problems during service.  Thus, a request for in-patient clinical records is not warranted.  There is no indication that any of the Veteran's service treatment records or examination reports are missing.  The October 2008 rating decision (which was reconsidered in the November 2008 rating decision with the receipt of additional evidence) reflects that a review of the Veteran's virtual VA records was negative for records pertinent to the present claim.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In McLendon, 20 Vet. App. at 83, the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, a VA examination was not provided and the Board finds that one is not warranted in order to decide this claim.  In this regard, the service treatment records do reflect that in a June 1986 medical history, the Veteran reported a two-year history of pain in the knee joints following strenuous running.  However, the service treatment records are otherwise negative for complaints or findings with regard to the right knee, although they reflect treatment for a number of other medical issues, including left knee injuries.  Moreover, a periodic examination dated in July 1987 reflects that the Veteran's lower extremities were found to be normal on clinical examination.  Likewise, an April 1989 enlistment examination for the Air Force Reserve, which is dated about one year after separation from active service, reflects that the Veteran's lower extremities were found to be normal on examination.  The Veteran also did not report any knee problems in the accompanying April 1989 report of medical history, and denied a history of a "trick" or locked knee.  Thereafter, the earliest evidence of the Veteran's right knee disability is a July 2005 private treatment record showing that the Veteran reported a two-week history of right knee pain following an injury at work.  There is no mention of the Veteran's military service in this record or of a longer history of knee problems.  For the reasons discussed below, while the Veteran stated at the November 2011 hearing that he had experienced intermittent right knee problems ever since active service, the Board does not find it credible that the Veteran has experienced a continuity of symptoms sufficient to suggest a link between his current right knee disability and his period of service.  Accordingly, as the Veteran's service treatment records show that his right knee was found to be normal during active service, as there is no credible evidence of right knee problems for several years after service, and as the earliest medical evidence of right knee pathology is dated after a post-service injury to the right knee, the Board finds that there is no indication that the Veteran's current right knee disability may be related to service.  See id.  Accordingly, a VA examination is not necessary in order to decide this claim.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to service connection for a right knee disability.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

At the November 2011 hearing, the Veteran testified that shortly after entering active service, he slipped on black ice and injured his right knee.  He stated that the injury occurred at the Francis E. Warren Air Force Base (AFB) in Cheyenne, Wyoming in April 1983.  He was treated as an outpatient and his right knee was placed in a hard cast for several weeks.  The Veteran further testified that he could not remember experiencing ongoing problems with the right knee after the cast was removed.  He related that a couple of years passed after his separation from active service before he began experiencing "any kind of issues" with the right knee.  However, he felt at the time that his symptoms were not severe enough to warrant seeking medical attention, and thus he treated his symptoms with over-the-counter medication.  He stated that in 1994 or 1995, he underwent physical therapy for his right knee condition, but has been unable to obtain records of this treatment as they had been destroyed by the doctor's office.  In July 2005 he sustained a right knee injury in his civilian job resulting in a torn meniscus which necessitated surgical repair.  He reinjured his right knee again in December 2007 and is diagnosed with right knee patellar tendinopathy.  The Veteran argues that his current right knee disability is related to his in-service injury.

The Board has carefully reviewed the Veteran's service treatment records, which are negative for an injury to the right knee or a chronic right knee disability.  They reflect treatment for left knee locking and a left knee sprain in September 1983 at the Francis E. Warren AFB, but there is no mention of the Veteran's right knee in these records.  They also show treatment for left knee injuries in June 1984 and July 1985 with no mention of any right knee problems.  The only possible reference to right knee pain is in a June 1986 report of medical history form, which the Veteran filled out as part of a routine examination, and the accompanying explanatory notes.  The notes reflect that the Veteran had a two-year history of pain in the "knee joints" following strenuous running.  Thereafter, the service treatment records do not reflect complaints or treatment of knee pain.  A July 1987 periodic examination reflects that the Veteran's lower extremities were found to be normal on clinical evaluation.  While a separation examination is not of record, and the Veteran states that one was never performed, there is an April 1989 enlistment examination for the Air Force Reserve, which is dated only about one year after the Veteran's April 1988 separation from active service.  Given its close proximity in time to the Veteran's separation, it constitutes probative evidence of the Veteran's state of health at the time of his discharge from active service.  This examination report reflects that the Veteran's lower extremities were found to be normal on clinical evaluation.  The Veteran did not mention any knee problems in the accompanying report of medical history, and denied a history of a "trick" or locked knee. 

Based on the service treatment records, the Board finds that even assuming that the Veteran had sustained an injury to the right knee in April 1983, as he maintains, there is essentially no evidence of ongoing right knee problems during active service.  The only possible reference to the right knee is the June 1986 report of medical history reflecting that the Veteran had a two-year history of pain in the "knee joints" after strenuous running.  However, in the absence of diagnosed pathology of the right knee or any other mention of right knee problems in the five years that elapsed after his alleged April 1983 right knee injury, this one-time reference to bilateral knee pain after running is not sufficient to establish a chronic right knee disability during service or to show that the Veteran had residuals of his alleged April 1983 injury.  There is no indication that he experienced right knee pain independent of intense physical activity such as running.  Moreover, subsequent examination reports show that the Veteran's lower extremities were found to be normal, and the Veteran denied knee problems in the April 1989 report of medical history, which is dated about a year after separation.  Finally, the Board notes that at the November 2011 hearing, the Veteran testified that he could not remember experiencing ongoing right knee problems after the cast was removed from his right knee in 1983.  Accordingly, the Board finds that the Veteran's alleged April 1983 right knee injury had fully resolved after the cast was removed several weeks later (assuming the credibility of his testimony with regard to the injury) without any chronic residuals during the remainder of his military service. 

After the Veteran's April 1988 separation from active service, the earliest medical evidence of right knee problems is a July 2005 private treatment record showing that the Veteran had sustained a work-related injury in his civilian job in which he twisted his right knee after climbing onto a fork lift.  He related at this time that the pain had been present for approximately two weeks.  He did not report a longer history of knee pain or mention his military service.  He was diagnosed with a torn lateral meniscus and underwent surgical repair of the meniscus in August 2005.  Thereafter, the private treatment records reflect that in June 2007 he felt a snap in his right knee and pain while he was walking.  Private treatment records dated in 2008 show repeated visits for right knee pain.  A June 2008 private treatment record reflects that x-ray studies were negative for evidence of a fracture, tumor, or infection.  The Veteran was diagnosed with patellar tendinopathy.  

In a May 2008 statement, the Veteran asserted that he had experienced problems with his knees "ever since [he] was in the military."  However, at the November 2011 Board hearing, the Veteran stated that he could not remember whether he experienced ongoing right knee problems during active service and further stated that he did not have "any kind of issues" with his right knee for two years following active service.  Given the inconsistency of the May 2008 statement with the Veteran's testimony at the November 2011 Board hearing, as well as its inconsistency with the April 1989 Air Force Reserve enlistment examination, which is negative for right knee problems, and the fact that the Veteran reported only a two-week history of knee pain in the July 2005 private treatment record, the Board does not find it credible that the Veteran has experienced right knee problems ever since active service.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  At the Board hearing, the Veteran also expressed difficulty remembering whether he had ongoing knee pain over twenty years earlier, which further casts doubt on the reliability of the Veteran's statements in this regard.   For the same reasons, the Board does not find the Veteran's statement at the Board hearing that he experienced "intermittent" right knee pain ever since service to be credible insofar as it suggests a continuity of symptoms.  See id.  As such, the Board cannot ascribe any weight to the Veteran's statements with regard to a continuity of symptoms ever since active service. 

In carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's patellar tendinopathy of the right knee and his period of active service.  As discussed above, the service treatment records are negative for right knee pathology and do not establish ongoing right knee problems.  Rather, assuming that the Veteran did injure his right knee in April 1983 and that it was placed in a hard cast for several weeks, the service treatment records indicate that this injury had fully resolved after the cast was removed.  Moreover, according to the Veteran's testimony at the November 2011 Board hearing, he did not remember experiencing any ongoing right knee problems following this injury.  Further, the Board does not find it credible that the Veteran experienced a continuity of symptoms ever since active service, for the reasons discussed in the preceding paragraph.  At the hearing, he stated that he did not begin to experience right knee problems until two years following separation from active service.  The fact that at least two years passed between the Veteran's period of service and the onset of post-service right knee problems, in conjunction with the Board's finding that any in-service right knee problems had fully resolved well before separation from active service, weighs against a relationship to service.  The private treatment records further weigh against such a relationship, as they show that the Veteran's current right knee symptoms stem from two post-service injuries which occurred many years after separation.  In other words, they suggest an intercurrent cause of the Veteran's right knee disability which is unrelated to service.  There is no mention of a long history of right knee problems or of the Veteran's military service in these records.  Accordingly, the preponderance of the credible and probative evidence weighs against a relationship between the Veteran's current right knee disability and his period of service. 

Finally, the Board acknowledges the Veteran's overall contention that his current right knee patellar tendinopathy is related to service, including his alleged April 1983 injury to the right knee.  In this regard, the Board has considered the possibility that the Veteran's alleged in-service injury, as well as his complaint of a two-year history of bilateral knee pain following strenuous running, may have predisposed his right knee to further problems following service, to include the torn lateral meniscus in July 2005.  However, while the Veteran is competent to relate the history of his right knee injury and right knee symptoms, he does not have the medical expertise to make a competent determination as to whether his right knee disability is related to his alleged April 1983 injury.  See, e.g. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  This is a determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Therefore, the Veteran's argument that his current right knee disability is related to his alleged in-service injury must be accorded very little weight and is outweighed by the evidence discussed in the preceding paragraphs supporting the opposite finding.  In the absence of any observed pathology of the right knee in service or indeed until July 2005, and in the absence of credible evidence of right knee pain for at least two years following separation from active service, there is simply no competent evidence indicating a relationship between the Veteran's period of service and his current right knee disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right knee disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a disability of the right knee is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


